NO. 12-08-00319-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           §
IN RE: MICHAEL KENNEDY,
RELATOR                                                    §    ORIGINAL PROCEEDING

                                                           §

                                         MEMORANDUM OPINION
         In this original mandamus proceeding, Michael Kennedy asks that this court dismiss his
appellate counsel or, alternatively, order the trial court to rule on his motions to dismiss his appellate
counsel and allow him to represent himself.
         Kennedy has filed multiple motions in the trial court and in this court requesting dismissal
of his appellate counsel and permission to represent himself. On July 16, 2008, we remanded the
case to the trial court, and ordered the trial court to conduct a hearing on the issue of Kennedy’s self
representation. The trial court has now made its ruling, rendering Kennedy’s mandamus petition
moot. Accordingly, Kennedy’s petition for writ of mandamus is dismissed.

                                                                      JAMES T. WORTHEN
                                                                          Chief Justice

Opinion delivered September 3, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)